Case 4:19-cv-10816-MFL-MKM ECF No. 34, PageID.382 Filed 11/04/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ALEX NIKORA IV,

       Plaintiff,                                     Case No. 19-cv-10816
                                                      Hon. Matthew F. Leitman
v.

LAPEER INDUSTRIES, INC.,


     Defendant.
__________________________________________________________________/

     ORDER (1) STAYING AND CLOSING CASE FOR ADMINISTRATIVE
      PURPOSES AND (2) TERMINATING PLAINTIFF’S MOTION FOR
      LEAVE TO FILE A FIRST AMENDED COMPLAINT (ECF No. 30)
                       WITHOUT PREJUDICE

       On November 3, 2020, Defendant Lapeer Industries, Inc. filed a notice that it

has filed a voluntary petition under Chapter 11 of the United States Bankruptcy Code

in the United States Bankruptcy Court for the Eastern District of Michigan. (See

Notice, ECF No. 33.) The filing of that petition requires the Court to stay this action.

See 11 U.S.C. § 362(a).

       The Court therefore STAYS this action until further order of the Court and

directs the Clerk of the Court to close this action for administrative purposes. In

addition, the Court TERMINATES WITHOUT PREJUDICE Plaintiff’s motion

for leave to file a First Amended Complaint. (See Mot., ECF No. 30.) Plaintiff may

re-file that motion, if necessary, after the resolution of Lapeer Industries’ bankruptcy


                                           1
Case 4:19-cv-10816-MFL-MKM ECF No. 34, PageID.383 Filed 11/04/20 Page 2 of 2




proceedings. Finally, Lapeer Industries is directed to the inform the Court promptly

once its bankruptcy action is resolved. The Court will thereafter schedule a status

conference to discuss next steps in this action.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: November 4, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on November 4, 2020, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          2
